Citation Nr: 1122670	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-27 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Miles J. Murphy, III


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

PTSD results in flashbacks, hyperalertness, hyperstartle reflex, isolation, and agoraphobia, with manifestations resulting in no more than occupational and social impairment with occasional decrease in work efficiency.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, he was sent a letter dated in October 2008 that satisfied the duty to notify provisions regarding service connection claims.   

As it pertains to the initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  In addition, identified VA outpatient treatment records have been obtained.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided a VA examination in May 2009.  

Concerning this VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2009 VA examination addressed the claims for PTSD.  The report of the examination reflects that the examiner did not review the Veteran's claims file.  The examiner did review the VA records and took a medical history.  The examiner recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Furthermore, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez at 304 (2008).  Here, the examination report included a history provided by the Veteran.  The Board notes that the history provided was consistent with the evidence of record.  It also included a review of VA outpatient treatment records.  As the examination report is based on a accurate history provided by the Veteran and is consistent with the evidence contained in the claims folder along with a thorough psychiatric examination of the Veteran, the Board concludes that the lack of claims file review does not render the medical examination report inadequate.  


II.  Analysis

The Veteran served in the U.S. Army and saw combat while in the Republic of Vietnam.  He filed an initial claim seeking service connection for PTSD in September 2008.  In the June 2009 decision on appeal, the RO granted the claim.  An initial 30 percent rating was assigned.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2010).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.   

The Veteran seeks a disability rating in excess of 30 percent for service-connected PTSD.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130 (2009).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

Under such Diagnostic Code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

Finally, a 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Here, the Veteran underwent initial PTSD screening in September 2008.  At such time, he indicated that certain sounds triggered flashbacks and that loud noises startled him.  He did not have nightmares.  

He underwent a PTSD evaluation the following month.  This time, nightmares were reported.  In addition, he endorsed other symptoms of PTSD including flashbacks, hyperalertness, hyperstartle reflex, isolation, and agoraphobia.  He also reported, however, that had been married for 42 years, described his mood as "good," and did not report any psychoses, memory problems, suicidal ideation, panic attacks, or impaired abstract thinking.  In sum, the symptoms and the occupational and social impairment exhibited are most consistent with the 30 percent rating assigned.  Despite the examiner characterization of PTSD as being "severe," there was no probative evidence that PTSD resulted in occupational and social impairment with reduced reliability and productivity.  In addition, the Board acknowledges the GAF of 42 assigned represents "serious impairment in social or occupational functioning.  Significantly, however, the examiner noted the presence of several other psychiatric disabilities and did not distinguish which portion of the GAF score represented the impairment caused by service-connected PTSD.  

Similarly, other VA outpatient treatment records do not reflect a greater level of social and occupational impairment that more nearly approximates the criteria for a 50 percent or greater evaluation.  For instance, when seen in March 2009, the Veteran indicated that he slept through the night.  He reported that if he had to get up to go the bathroom "its just once & I'm right back to sleep."  In terms of his appetite, the Veteran reported that he "[ate] everything in sight."  While he continued to endorse symptoms of flashbacks, nightmares, hyperalertness, hyperstartle reflex, isolating, and agoraphobia, other symptoms typically associated with a 50 percent or higher rating were not present.  Additionally, the reports do not indicate that the PTSD caused social and occupational impairment with reduced reliability and productivity.  

Finally, the Veteran underwent a VA examination in May 2009.  At such time, the Veteran was receiving medication for anxiety, nightmares, PTSD, and depression.  He was attending individual psychotherapy and the effectiveness of the therapy was reported as "good."  The Veteran indicated that since taking his medication and engaging in therapy, he had a "significant improvement" in his behavior.  The examiner noted that while he still had limited social functioning with any friends, he appeared to show improvement in terms of his social relations, especially with his spouse and daughters.  These PTSD symptoms and the occupational and social impairment described during the hearing does not show a disability picture approximate to the criteria for a 50 percent rating.  The Board notes that in assigning a disability rating, however, the Board is not required "to find the presence of all, most, or even some, of the enumerated symptoms."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Here, however, symptomatology typically associated with a 50 percent rating is not nearly approximated.  For instance, in terms of his thought content, he denied any suicidal ideation, auditory or visual hallucinations, paranoid delusions, or obsessive or ritualistic behavior.  

In addition, the GAF score of 55-60 assigned, representing moderate difficulty with social or occupational functioning is consistent with the 30 percent rating in effect.  

Finally, the rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's PTSD results in mild to moderate in social and occupational functioning, but such impairment, as explained above, is contemplated by the pertinent rating criteria.  The rating criteria reasonably describe the disability.  Hence, referral for consideration of an extraschedular rating is, therefore, not warranted.  

Finally, the Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.  

For the reasons discussed above, the evidence does not more closely approximate the criteria for a higher rating, and the preponderance of the evidence is against the claim for a higher initial rating.  Further, the rating criteria are adequate, and there are no distinct periods during the appeal period during which service-connected PTSD would warrant a higher rating.  The preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

An initial rating in excess of 30 percent for PTSD is denied.  


REMAND

With respect to the claims for service connection for hearing loss and tinnitus, the Veteran alleges that he was exposed to acoustic trauma as a result of serving in combat in Vietnam and due to an event in which he was in close proximity to an ammunition dump explosion.  He underwent a VA examination in April 2009.  Therein, the examiner opined that the Veteran's current hearing loss and tinnitus were not likely related to exposure to acoustic trauma during service.  As part of the rationale for the opinion, the examiner stated that the Veteran was "clinically normal 8 years after his military separation as seen on his 1976 audiogram."  

In June 2009, after receiving a copy of the VA examination results and the RO's decision denying the claim, the Veteran requested a copy of the 1976 audiogram.  In a September 2009 letter, the RO advised the Veteran to request copies of the results from the Battle Creek VA Medical Center.  

The Board has reviewed the record and located the "May 12, 1976" audiogram.  This record is not a VA record, but instead is a service record.  It is quite apparent from reviewing the record, however, that the record contains a transposition error, was mis-dated, and should actually read "May 12, 1967."  This is apparent for several reasons.  First, the Veteran was not in service in 1976.  In addition, various test results attached to the report clearly list the date as "May 12, 1967."  Given that the audiogram contained therein was performed during service, and not 8 years after service, as found by the VA examiner, the Board finds that the matter should be remanded for a supplemental VA examination opinion.  In addition, the Veteran should be provided a copy of the record as requested.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his attorney should be provided a copy of the May 1967 (misdated as "May 12, 1976") Report of Medical Examination as contained in his service records envelope.  Thereafter, the Veteran's claims file should be returned to the examiner who conducted the April 2009 VA audio examination.  The examiner should review the record and provide a supplemental opinion.  Specifically, the examiner should provide an opinion as to the likelihood that the current hearing loss and tinnitus disability was incurred during active duty service.  

2.  Thereafter, the claims must be readjudicated on the basis of all relevant evidence of record.  If the determination remains adverse to the Veteran, he and his attorney should be furnished an appropriate supplemental statement of the case.  The records should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


